DETAILED ACTION
	Applicant’s response of May 19, 2021 has been fully considered.  Claims 1, 23, and 24 are amended and claims 15, 29, 31, 33, and 34 are cancelled.  Claims 1-3, 17, and 19-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 17, 19-22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103122085) in view of Kim et al. (US 2013/0310495).  The citations below for Wang et al. are taken from the English abstract and machine translation submitted on August 8, 2018.
	Regarding claims 1-3, 17, 19-21, and 26, Wang et al. teaches a composition comprising 100 parts of nitrile rubber, 0.5 to 8 parts of graphene, and 10 to 40 parts of carbon black (Paragraph 1).  Wang et al. also teaches that the nitrile rubber contains acrylonitrile in an amount of from 26% to 33% (Paragraph 12).  Example 1 of the instant specification uses an acrylonitrile butadiene rubber with a similar acrylonitrile content (Nipol DN3380) and it is submitted that the 
	Wang et al. does not teach that the at least one graphene-based material is a reduced graphene oxide with a BET surface area ranging from 200 to 800 m2/g.  However, Kim et al. teaches a composition comprising an elastomer-conductive filler composite (¶11) comprising an acrylonitrile/butadiene elastomer and a conductive filler such as graphene or reduced graphene oxide (¶42, 43).  Wang et al. and Kim et al. are analogous art because they are from the same field of endeavor, namely that of elastomeric compositions containing conductive fillers.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to substitute the reduced graphene oxide, as taught by Kim et al., for the graphene in the composition, as taught by Wang et al., and would have been motivated to do so because graphene and reduced graphene oxide are art recognized equivalents used for the same purpose as conductive fillers in elastomeric compositions comprising nitrile rubber and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other.  MPEP 2144.06 II.
	As for the BET surface area of the reduced graphene oxide, the size of the filler used in rubber/elastomer compositions is a result effective variable and therefore, one of ordinary skill in the art can optimize the surface area of the filler depending on the desired end use of the composition.  MPEP 2144.05.  
	Wang et al. nor Kim et al. teach that the reduced graphene oxide has a carbon to oxygen atomic ratio of from 5:1 to 1000:1.  However, the process of forming reduced graphene oxide from graphene oxide, which is made from graphene, adds oxygen atoms into the compound.  Each process adds more oxygen atoms (from graphene to graphene oxide to reduced graphene oxide).  Since the claimed range is extremely broad, it is the position of the Office that any reduced graphene oxide for use in elastomer compositions would meet this limitation.
	Regarding claim 22, Wang et al. nor Kim et al. teach that the reduced graphene oxide has a lateral domain size ranging from 10 nm to 10 microns.  However, the size of the filler used in rubber/elastomer compositions is a result effective variable and therefore, one of ordinary skill in the art can optimize the lateral domain size of the filler depending on the desired end use of the composition.  MPEP 2144.05.  

s 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103122085) in view of Kim et al. (US 2013/0310495) as applied to claim 1 above, and further in view of Ikeda et al. (US 2010/0256294).
	Wang et al. and Kim et al. teach claim 1 as set forth above.  Wang et al. does not teach that the carbon black has an oil absorption number ranging from 30 to 130 cm3/g, an STSA surface area ranging from 3 to 200 m2/g, or that it is selected from N330, N326, N339, N539, N550, N660, N774, or N990.  However, Ikeda et al. teaches a nitrile rubber composition (Abstract) comprising a filler such as carbon black selected from HAF (N330), HAF-LS (N339), FEF (N550), or GPF (N660) (¶71, 73).  Since these carbon blacks overlap with the types desired by the instant invention, they should possess the claimed oil absorption number and claimed STSA surface area.  Ikeda et al. and Wang et al. are analogous art because they are from the same field of endeavor, namely that of nitrile rubber compositions containing carbon black as a filler.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to use of the of listed carbon blacks, as taught by Ikeda et al., in the composition, as taught by Wang et al., and would have been motivated to do so because Ikeda et al. teaches that these types of carbon black are suitable for use in nitrile rubber compositions which are then used for molding articles.

Response to Arguments
Applicant's arguments filed May 19, 2021 have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill in the art would not have been motivated to substitute the graphene of Wang et al. with the reduced graphene oxide taught by Kim et al. because reduced graphene oxide is not as conductive as graphene and it would destroy the invention of Wang et al. to make the substitution.  This argument is unpersuasive.  Applicant has presented no data to support their allegation that making the substitution as set forth in the above rejection would destroy the invention of Wang et al.  Additionally, applicant has presented no evidence of the relative conductivities of graphene and reduced graphene oxide other than to say that one is more conductive than the other.  Kim et al. characterizes them both as conductive fillers for use in elastomeric compositions comprising nitrile rubber.  Therefore, they are taught to be used for the same purpose in the same type of composition and until such evidence is .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767